Exhibit 10.10

INFOSPACE, INC.

RESTATED 1996 FLEXIBLE STOCK INCENTIVE PLAN

NOTICE OF GRANT OF MARKET STOCK UNITS

Unless otherwise defined herein, the terms defined in the Restated 1996 Flexible
Stock Incentive Plan (the “Plan”) of InfoSpace, Inc. (the “Company”) shall have
the same defined meanings in this Notice of Grant of Market Stock Units (the
“Notice of Grant”).

Name:                                                               (the
“Participant”)

You have been granted an award (the “Award”) of restricted stock units
(described in the Notice of Grant as market stock units (“Market Stock Units” or
“MSUs”)) under the Plan. Each of the MSUs (an “MSU”) is equivalent to one share
of the common stock of the Company (the “Stock”) for purposes of determining the
number of shares of the Stock (a “Share” or “Shares”) subject to the Award. None
of the MSUs will be issued (nor will you have the rights of a stockholder with
respect to the underlying Shares) until the vesting conditions described below
are satisfied. Subject to the provisions of the Market Stock Unit Agreement
attached as Exhibit A hereto and incorporated herein in its entirety (the
“Agreement”) and the Plan, the principal features of the Award are as follows.

 

Date of Grant:

   [                    ] (the “Grant Date”)

Vesting Start Date:

   [                    ] (the “Vesting Start Date”)

Target Number of MSUs:

   [            ], subject to adjustment as provided by the Agreement (the
“Target Number of MSUs”).

Maximum Number of MSUs:

   [            ] (the “Maximum Number of MSUs”)

Performance Criteria:

   The level of attainment of the performance criteria shall be the difference,
measured in percentage points, for the Company Total Stockholder Return and the
Benchmark Index Total Return, both determined in accordance with Section 2 of
the Agreement (the “Performance Criteria”).

Benchmark Index:

   iShares Russell 2000 Index (NYSE: IWM) (the “Benchmark Index”).

Earned MSUs:

   The number of earned MSUs, if any (not to exceed the Maximum Number of MSUs),
shall equal the product of (i) the Target Number of MSUs, multiplied by (ii) the
Relative Return Factor, as illustrated in Appendix A (the “Earned MSUs”).

 

Page 1



--------------------------------------------------------------------------------

Relative Return Factor:

   A percentage (rounded to the nearest 1/10th of 1% and not greater than 150%
or less than 0%) equal to the sum of (i) 100% plus (ii) the product of (A) 3.0,
multiplied by (B) the difference (whether positive or negative) equal to (i) the
Company Total Stockholder Return minus (ii) the Benchmark Index Total Return, as
illustrated in Appendix A (the “Relative Return Factor”).

Vesting Schedule:

  

[For participants whose employment began prior to January 1, 2009: Approximately
one-third (1/3) of the Earned MSUs will vest on the one-year anniversary of the
Vesting Start Date (or, if later, on the date on which the Plan Administrator
certifies the number of MSUs which have become Earned MSUs), approximately
one-third (1/3) will vest on the two-year anniversary of the Vesting Start Date
and approximately one-third (1/3) will vest on the three-year anniversary of the
Vesting Start Date, such that the Earned MSUs will be fully vested on the
three-year anniversary of the Vesting Start Date (the “Vesting Schedule,” and
each such date, a “Vesting Date”).]

 

[For participants whose employment began on January 1, 2009 or later:
Approximately two-thirds (2/3) of the Earned MSUs will vest on the two-year
anniversary of the Vesting Start Date and approximately one-third (1/3) of the
Earned MSUs will vest on the three-year anniversary of the Vesting Start Date,
such that the Earned MSUs will be fully vested on the three-year anniversary of
the Vesting Start Date (the “Vesting Schedule,” and each such date, a “Vesting
Date”).]

Vested MSUs:

   Provided that the Participant’s employment with the Company has not
terminated prior to the applicable Vesting Date (except as otherwise provided by
the Agreement), the Earned MSUs, if any, shall become vested MSUs on each of the
applicable Vesting Dates set forth in the Vesting Schedule (a “Vested MSU” or
“Vested MSUs”).

Settlement Date:

   For each Vested MSU, except as otherwise provided by the Agreement, the
settlement date shall be a date occurring no later than ten days following each
applicable Vesting Date (each, a “Settlement Date”).

You acknowledge and agree that the Award and the Vesting Schedule set forth in
the Notice of Grant does not constitute an express or implied promise of your
continued engagement as an employee for the vesting period, for any period, or
at all, and shall not interfere with your right or the Company’s right to
terminate your employment with the Company or its Affiliates at any time, with
or without cause.

You hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Plan Administrator upon any questions relating to the
Plan and the Award.

 

Page 2



--------------------------------------------------------------------------------

By your signature below, you agree that the Notice of Grant, the Agreement and
the Plan constitute your entire agreement with respect to the Award. PLEASE BE
SURE TO READ ALL OF THE AGREEMENT AND THE PLAN, WHICH CONTAIN THE SPECIFIC TERMS
AND CONDITIONS OF THE AWARD.

 

INFOSPACE, INC.

By:

 

 

Name:

 

 

Title:

 

 

PARTICIPANT

 

 

Print Name:

 

 

 

Page 3



--------------------------------------------------------------------------------

APPENDIX A

ILLUSTRATION OF RELATIVE RETURN FACTOR AND RESULTING NUMBER OF EARNED MSUs

 

Percentage Point Difference of
Company TSR Over/Under
Benchmark Index Total  Return

   Relative Return
Factor   Earned MSUs
(Per 1,000 Target MSUs)

100

   150.0%   1,500

95

   150.0%   1,500

90

   150.0%   1,500

85

   150.0%   1,500

80

   150.0%   1,500

75

   150.0%   1,500

70

   150.0%   1,500

65

   150.0%   1,500

60

   150.0%   1,500

55

   150.0%   1,500

50

   150.0%   1,500

45

   150.0%   1,500

40

   150.0%   1,500

35

   150.0%   1,500

30

   150.0%   1,500

25

   150.0%   1,500

20

   150.0%   1,500

15

   145.0%   1,450

10

   130.0%   1,300

5

   115.0%   1,150

4

   112.0%   1,120

3

   109.0%   1,090

2

   106.0%   1,060

1

   103.0%   1,030

0

   100.0%   1,000

-1

   97.0%   970

-2

   94.0%   940

-3

   91.0%   910

-4

   88.0%   880

-5

   85.0%   850

-10

   70.0%   700

-15

   55.0%   550

-20

   40.0%   400

-25

   25.0%   250

-30

   10.0%   100

-35

   0.0%   0

-40

   0.0%   0

-45

   0.0%   0

-50

   0.0%   0

-55

   0.0%   0

-60

   0.0%   0

-65

   0.0%   0

-70

   0.0%   0

-75

   0.0%   0

-80

   0.0%   0

-85

   0.0%   0

-90

   0.0%   0

-95

   0.0%   0 -100    0.0%   0

 

Page A-1



--------------------------------------------------------------------------------

ILLUSTRATIONS OF CALCULATION OF EARNED MSUs PER 1,000 TARGET MSUs

Company Total Stockholder Return Exceeds Benchmark Index Total Return

 

Assumptions:

  

INSP:

  

Average Per Share Closing Price (beginning)

   $ 8.00   

Average Per Share Closing Price (ending)

   $ 10.00   

IWM:

  

Average Closing Index Value (beginning)

   $ 80.00   

Average Closing Index Value (ending)

   $ 90.00   

Computations:

  

Company Total Stockholder Return (“CTSR”)

     25 % 

Benchmark Index Total Return (“BITR”)

     12.5 % 

Relative Return Factor [(CTSR-BITR) x 3%] + 100%

     137.5  % 

Earned MSUs: Number of Target MSUs (1,000), multiplied by Relative Return Factor
(137.5%)

     1,375    Company Total Stockholder Return Is Less Than Benchmark Index
Total Return   

Assumptions:

  

INSP:

  

Average Per Share Closing Price (beginning)

   $ 8.00   

Average Per Share Closing Price (ending)

   $ 7.00   

IWM:

  

Average Closing Index Value (beginning)

   $ 80.00   

Average Closing Index Value (ending)

   $ 85.00   

Computations:

  

Company Total Stockholder Return

     -12.5  % 

Benchmark Index Total Return

     6.25 % 

Relative Return Factor [(CTSR-BITR) x 3%] + 100%

     43.75  % 

Earned MSUs: Number of Target MSUs (1,000), multiplied by Relative Return Factor
(43.75%)

     437.5   

 

Page A-2



--------------------------------------------------------------------------------

EXHIBIT A

INFOSPACE, INC.

RESTATED 1996 FLEXIBLE STOCK INCENTIVE PLAN

MARKET STOCK UNIT AGREEMENT

The Company has granted to the Participant named in the Notice of Grant to which
the Agreement is attached an Award consisting of Market Stock Units subject to
the terms and conditions set forth in the Notice of Grant and the Agreement. The
Award has been granted pursuant to the Plan, the provisions of which are
incorporated herein by reference.

Unless otherwise defined herein or in the Notice of Grant, capitalized terms
shall have the meanings assigned under the Plan or the Notice of Grant.

1. The Award. The Company hereby awards to the Participant the Target Number of
MSUs set forth in the Notice of Grant, which, based on the level of attainment
of the Performance Criteria determined in accordance with Section 2 below, may
result in the Participant earning as little as zero MSUs or as many as the
Maximum Number of MSUs. Subject to the terms of the Agreement and the Plan, each
MSU, to the extent it is earned and becomes a Vested MSU, represents a right to
receive one Share on the applicable Settlement Date. Unless and until an MSU has
been determined to be an Earned MSU and has vested and become a Vested MSU as
set forth in the Notice of Grant, the Participant will have no right to
settlement of such MSUs. Prior to settlement of any earned and vested MSUs, such
MSUs will represent an unfunded and unsecured obligation of the Company.

2. Measurement of Performance Criteria. The components of the Performance
Criteria shall be determined as follows:

2.1 “Company Total Stockholder Return” means the percentage point increase or
decrease in the Company’s Average Share Closing Price for the 30 trading days
following its earnings release for the most recently completed fiscal year prior
to the Grant Date (the “Initial Measurement Period”) and the 30 trading days
following its earnings release for the fiscal year in which the Grant Date
occurs (the “Final Measurement Period”), respectively, as adjusted for
dividends, if any.

2.2 “Average Per Share Closing Price” means the average of the daily closing
prices per Share as reported on the NASDAQ Global Select Market for all trading
days falling within an applicable 30-day period described in Section 2.1. The
Average Per Share Closing Price shall be adjusted in each case to reflect an
assumed reinvestment, as of the applicable ex-dividend date, of any cash
dividends and other cash distributions (excluding cash distributions resulting
from share repurchases or redemptions by the Company) paid to stockholders, as
applicable, from the first trading day of the Initial Measurement Period to the
last trading day of the Final Measurement Period (the “Full Measurement
Period”).

2.3 “Benchmark Index Total Return” means the percentage point increase or
decrease in (a) the Average Closing Index Value for the Final Measurement Period
over (b) the Average Closing Index Value for the Initial Measurement Period.

 

Page 1



--------------------------------------------------------------------------------

2.4 “Average Closing Index Value” means the average of the daily closing index
values of the Benchmark Index as reported by the NYSE for all trading days
falling within an applicable 30-day period described in Section 2.3.

3. Certification of Earned MSUs. Within thirty days following completion of the
Final Measurement Period, the Plan Administrator shall certify in writing the
level of attainment of the Performance Criteria, the resulting Relative Return
Factor and the number of MSUs which have become Earned MSUs.

4. Vesting of Earned MSUs.

4.1 Normal Vesting. Except as otherwise provided by the Agreement, Earned MSUs
shall vest and become Vested MSUs as provided in the Notice of Grant.

4.2 Forfeiture upon Termination of Employment. Notwithstanding any contrary
provision of the Agreement or the Notice of Grant, if the Participant’s
employment with the Company terminates for any or no reason prior to the end of
the Final Measurement Period, the MSUs awarded by the Agreement shall not become
Earned MSUs and shall thereupon be forfeited at no cost to the Company. If the
Participant’s employment with the Company terminates for any or no reason prior
to the vesting of any unvested Earned MSUs, such unvested Earned MSUs shall
thereupon be forfeited at no cost to the Company.

5. Settlement of the Award.

5.1 Issuance of Shares of Stock. Subject to the provisions of Section 5.3 and
Section 6 below, on the Settlement Date, the Company shall issue to the
Participant (or, if applicable, the Participant’s heirs) one Share with respect
to each Vested MSU to be settled on such date. Shares issued in settlement of
Vested MSUs shall not be subject to any restriction on transfer other than any
such restriction as may be required pursuant to Section 14.

5.2 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with a Company-designated brokerage firm or, at the
Company’s discretion, any other broker with which the Participant has an account
relationship of which the Company has notice any or all Shares acquired by the
Participant pursuant to the settlement of the Award. Except as provided by the
preceding sentence, a certificate for the Shares as to which the Award is
settled shall be registered in the name of the Participant, or, if applicable,
in the names of the Participant’s heirs.

5.3 Fractional Shares. The Company shall not be required to issue fractional
Shares upon the settlement of the Award.

6. Tax Withholding. The Participant agrees that, as a condition of receiving
Shares pursuant to the Award, the Participant will make arrangements
satisfactory to the Company or the Affiliate that employs the Participant for
the satisfaction of all withholding obligations of the Company or the applicable
Affiliate with respect to any taxable event arising as a result of the vesting
and settlement of the MSUs. The withholding obligations may be satisfied by one
or a combination of the following methods: (i) withholding from the
Participant’s wages or other cash compensation paid to the Participant by the
Company or the applicable Affiliate; (ii) withholding from proceeds of the sale
of Shares acquired upon vesting and settlement of the MSUs, either through a
voluntary sale or through a mandatory sale arranged

 

Page 2



--------------------------------------------------------------------------------

by the Company (on the Participant’s behalf pursuant to this authorization);
(iii) withholding in Shares to be issued upon vesting and settlement of the
MSUs; or (iv) direct payment from the Participant.

7. Corporate Transaction.

7.1 Effect of Corporate Transaction During Full Measurement Period.
Notwithstanding anything in the Plan to the contrary, in the event of a
Corporate Transaction during the Full Measurement Period, the Final Measurement
Period shall be deemed to end upon the trading day immediately preceding the
consummation of the Corporate Transaction for purposes of determining the
Company Total Stockholder Return and the Benchmark Index Total Return, and the
number of MSUs that are Earned MSUs will be determined in accordance with
Section 2 of the Agreement. For this determination, the Average Per Share
Closing Price to be used in the definition of Company Total Stockholder Return
will be the closing price per Share of the Stock on the trading day immediately
preceding the consummation of the Corporate Transaction and the value to be used
in the definition of Benchmark Index Total Return shall be the close of the
index on the trading day immediately preceding the consummation of the Corporate
Transaction.

7.2 Treatment of Earned MSUs. Notwithstanding anything in the Plan to the
contrary, in the event of a Corporate Transaction, any outstanding unvested
Earned MSUs (including Earned MSUs calculated in accordance with Section 7.1)
shall be treated in the manner that RSUs are treated under Section 16(b) of the
Plan.

8. Payments after Death. Any distribution or delivery to be made to the
Participant under the Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.

9. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable under the
Agreement unless and until such Shares, or certificates representing such
Shares, will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant or the
Participant’s broker.

10. No Effect on Employment. The Participant’s employment with the Company and
its Affiliates is on an at-will basis only. Accordingly, the terms of the
Participant’s employment with the Company and its Affiliates will be determined
from time to time by the Company or the applicable Affiliate, and the Company or
the Affiliates will have the right, which is hereby expressly reserved, to
terminate or change the terms of the employment of the Participant at any time
for any reason whatsoever, with or without good cause or notice.

11. Address for Notices. Any notice to be given to the Company under the terms
of the Agreement will be addressed to the Company at 601 108th Avenue NE, Ste.
1200, Bellevue, WA 98004; Attn: Stock Administration, or at such other address
as the Company may hereafter designate in writing or electronically.

 

Page 3



--------------------------------------------------------------------------------

12. Award is Not Transferable. Except to the limited extent provided in
paragraph 8, the Award and the rights and privileges conferred under the Award
may not be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of the Award, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, the Award and the rights and privileges conferred hereby
immediately will become null and void.

13. Binding Agreement. Subject to the limitation on the transferability of the
Award contained herein, the Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

14. Additional Conditions to Issuance of Stock. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of Shares upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to the Participant (or his or
her estate) in connection with the Award, such issuance will not occur unless
and until such listing, registration, qualification, consent or approval will
have been effected or obtained free of any conditions not acceptable to the
Company. The Company will make all reasonable efforts to meet the requirements
of any such state or federal law or securities exchange and to obtain any such
consent or approval of any such governmental authority.

15. Plan Governs. The Agreement and the Notice of Grant are subject to all terms
and provisions of the Plan. In the event of a conflict between one or more
provisions of the Agreement or the Notice of Grant and one or more provisions of
the Plan, the provisions of the Plan will govern.

16. Plan Administrator Authority. The Plan Administrator will have the power to
interpret the Plan and the Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any MSUs have been earned or have
vested). All actions taken and all interpretations and determinations made by
the Plan Administrator in good faith will be final and binding upon the
Participant, the Company and all other interested persons. No member of the Plan
Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Agreement.

17. Governing Law. The interpretation, performance and enforcement of the
Agreement shall be governed by the laws of the State of Washington without
regard to the conflict-of-laws rules thereof or of any other jurisdiction.

18. Section 409A. The parties intend that the Agreement and the payments
provided hereunder be exempt from the requirements of Section 409A of the Code,
and any official guidance and regulations issued in respect of Section 409A of
the Code (together, “Section 409A”) to the maximum extent possible, whether
pursuant to the short-term deferral exception described in Treasury Regulation
Section 1.409A-1(b)(4) or otherwise. To the extent Section 409A is applicable to
the Agreement and such payments, the parties intend that the Agreement and such
payments comply with the deferral, payout and other limitations and restrictions
imposed under Section 409A. Notwithstanding any other provision of the

 

Page 4



--------------------------------------------------------------------------------

Agreement or any other plan or agreement to the contrary, the Agreement shall be
interpreted, operated and administered in a manner consistent with such
intentions. If the Participant is a “specified employee,” within the meaning of
Code Section 409A(a)(2)(B)(i), then to the extent necessary to avoid subjecting
the Participant to the imposition of any additional tax under Section 409A,
amounts that would otherwise be payable under the Agreement during the six-month
period immediately following the Participant’s “separation from service,” within
the meaning of Code Section 409A(a)(2)(A)(i), shall not be paid to the
Participant during such period, but shall instead be accumulated and paid to the
Participant (or, in the event of the Participant’s death, the Participant’s
estate) in a lump sum on the first business day following the earlier of (i) the
date that is six months after the Participant’s separation from service or
(ii) the Participant’s death. Notwithstanding any other provision of the Plan,
the Agreement or the Notice of Grant, the Company makes no representations or
warranties to the Participant with respect to any tax, economic or legal
consequences of the Agreement or any payments provided hereunder, and no
provision of the Agreement shall be interpreted or construed to transfer any
liability for failure to comply with Section 409A from the Participant or any
other individual to the Company or any of its Affiliates. By executing the
Agreement, the Participant shall be deemed to have waived any claim against the
Company and its affiliates with respect to any such tax, economic or legal
consequences (including, without limitation, any claim for taxes, interest,
penalties or any other amounts arising from or imposed as a result of any
failure to satisfy the requirements of Section 409A or any other legal
requirements).

19. Employment Agreement; Conflicting Terms.

19.1 Notwithstanding anything to the contrary contained in the Notice of Grant,
in the Agreement or in the Plan, subject to Section 19.2, in the event of any
conflict between the terms and conditions of the Award as set forth in the
Notice of Grant, in the Agreement and in the Plan, as the case may be, and the
terms and conditions of the Employment Agreement dated as of             ,
between the Company and the Participant, as may be amended or supplemented from
time to time (the “Employment Agreement”), the terms and conditions of the
Employment Agreement shall prevail, and any outstanding unvested Earned MSUs
(including Earned MSUs calculated in accordance with Section 19.3 or
Section 19.4, as applicable) shall be treated in the manner that RSUs are
treated in Section [6] [(Termination of Employment)] and Section [7] [(Change of
Control Benefits)] of the Employment Agreement unless the conflicting provision
in the Notice of Grant, in the Agreement or in the Plan, as the case may be, is
more favorable to the Participant; in which case, the provision more favorable
to the Participant shall govern.

19.2 For purposes of this Section 19, the terms “Cause” and “Change of Control”
have the meanings assigned to those terms in the Employment Agreement. For
purposes of this Section 19 and applying Section [6] [(Termination of
Employment)] and Section [7] [(Change of Control Benefits)] of the Employment
Agreement, a Participant will be considered to have terminated the Participant’s
employment for “Good Reason” if the Participant’s termination of employment with
the Company for “Good Reason” (as the term is defined in the Employment
Agreement) also constitutes an “involuntary separation from service without
cause” (within the meaning of Treasury Regulation Section 1.409A-1(d)).

19.3 For purposes of this Section 19, in the event of a termination of the
Participant’s employment by the Company without “Cause” or by the Participant
for “Good Reason,” in each case where such termination is not in connection with
a “Change of Control” (any such termination is referred to herein as an
“Employment Termination”), during the Full Measurement Period, the Final
Measurement Period shall be deemed to end upon the trading

 

Page 5



--------------------------------------------------------------------------------

day immediately preceding the Participant’s Employment Termination for purposes
of determining the Company Total Stockholder Return and the Benchmark Index
Total Return, and the number of MSUs that are Earned MSUs for such Participant
will be determined in accordance with Section 2 of the Agreement. For this
determination, the Average Per Share Closing Price to be used in the definition
of Company Total Stockholder Return will be the closing price per Share of the
Stock on the trading day immediately preceding the Participant’s Employment
Termination, and the value to be used in the definition of Benchmark Index Total
Return shall be the close of the Benchmark Index on the trading day immediately
preceding the Participant’s Employment Termination.

19.4 For purposes of this Section 19, in the event of a Change of Control during
the Full Measurement Period, the Final Measurement Period shall be deemed to end
upon the trading day immediately preceding the consummation of the Change of
Control for purposes of determining the Company Total Stockholder Return and the
Benchmark Index Total Return, and the number of MSUs that are Earned MSUs will
be determined in accordance with Section 2 of the Agreement. For this
determination, the Average Per Share Closing Price to be used in the definition
of Company Total Stockholder Return will be the closing price per Share of the
Stock on the trading day immediately preceding the consummation of the Change of
Control and the value to be used in the definition of Benchmark Index Total
Return shall be the close of the Benchmark Index on the trading day immediately
preceding the consummation of the Change of Control. 

 

Page 6